Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  305S TRUST, LLC, individually and                §
  on behalf of those similarly situated,           §
                                                   §
                 Plaintiff,                        §
                                                   §
  vs.                                              §           DEMAND FOR JURY TRIAL
                                                   §
  CARRINGTON MORTGAGE                              §
  SERVICES, LLC,                                   §
                                                   §
                 Defendant.                        §
                                                   §

                                  CLASS ACTION COMPLAINT

         Plaintiff 305S TRUST, LLC (“305S Trust”) by and through its counsel, Scott Hirsch Law

  Group, PLLC, and Rodriguez Law & Advocacy, P.A., brings this class action lawsuit for violations

  of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., (“FDCPA”), Section 559.72(9),

  Florida Statutes (“Florida Consumer Collection Practices Act” or “FCCPA”), and Section

  701.04(1)(a), Florida Statutes. In support Plaintiff alleges the following:

                                    NATURE OF THE ACTION

         1.      This is a putative class action brought through Fed. R. Civ. P. 23. It is brought by

  a Florida limited liability corporation on its own behalf and on behalf of all others similarly

  situated, against one of the country’s largest loan servicers, CARRINGTON MORTGAGE

  SERVICES, LLC (“Defendant” or “CARRINGTON”). CARRINGTON is employed by lenders

  to “service” mortgages on their behalf.

         2.      This class action seeks to recover from CARRINGTON improper fees which are

  excessive in nature and improperly charged by CARRINGTION as being owed by the mortgagor.

  These fees, are in many instances, fraudulent in nature and are added onto the fees the owner owes



                                                   1
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 2 of 18



  on the distressed property; as a means of providing fees to CARRINGTON and the lenders they

  service.    Plaintiff and the Class Members are Florida homeowners whose homes have been in

  foreclosure. CARRINGTON is servicer of the mortgage loans which encumber Plaintiff’s and

  Class Members’ homes. As a servicer, CARRINGTON regularly acts as a debt collector.

                              PARTIES JURISDICTION AND VENUE

         1.       Plaintiff, 305S Trust is a Florida limited liability corporation with its principle place

  of business located at 7491 North Federal Highway, Boca Raton, Florida, within this judicial

  district. On May 2, 2013, it purchased a condominium located 350 South Miami Avenue, Unit

  2806, Miami Florida, via deed in lieu of foreclosure.

         2.       Defendant, CARRINGTON is a Delaware limited liability corporation with its

  principal place of business in Anaheim, California.

         3.       This Court has general diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

  because the amount in controversy exceeds $75,000, exclusive of interest and costs, and there is

  complete diversity between the Plaintiffs and Defendants. This Court also has jurisdiction over

  this matter pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§1332(d).

  CAFA’s requirements are satisfied in that (1) the members of the Class exceed 100; (2) the

  citizenship of at least one proposed Class member is different from that of the Defendant; and (3)

  the matter in controversy, after aggregating the claims of the proposed Class members, exceeds

  $5,000,000.00, exclusive of interest and costs.

         4.       The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this

  action arises out of the FDCPA, a federal statute. The Court also has supplemental jurisdiction

  over the FCCPA and Section 701.04(1)(a), Florida Statutes claims under 28 U.S.C. § 1367,




                                                     2
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 3 of 18



  because these claims are so related to the federal FDCPA claims that they form part of the same

  case or controversy under Article III of the United States Constitution.

          5.       Venue is proper in the United States District Court in and for the Southern District

  of Florida pursuant to 28 U.S.C. § 1391(a)(2) because a substantial part of the events or omissions

  giving rise to the Plaintiff’s claims occurred in this district.

                                          APPLICABLE LAW

                                                  FDCPA

          6.       The purpose of the FDCPA is “to eliminate abusive debt collection practices . . .

  to promote consistent State action to protect consumers against debt collection abuses…” 15

  U.S.C. § 1692.

          7.       The FDCPA generally prohibits debt collectors, including CARRINGTON, from

  using “any false, deceptive, or misleading representation or means in connection with the

  collection of any debt” [§ 1692e], and the use of “unfair or unconscionable means to collect or

  attempt to collect any debt.” 15 U.S.C. § 1692f, including, but not limited to:

               a. False representations or misrepresentations of “the character, amount, or legal

                   status of any debt.” Id. at § 1692e(2)(A);

               b. False representations or misrepresentations of any “compensation which may be

                   lawfully received by [the] debt collector for the collection of a debt.” Id. at §

                   1692e(2)(B);

               c. “The collection of any amount (including any interest, fee, charge, or expense

                   incidental to the principal obligation) unless such amount is expressly authorized

                   by the agreement creating the debt or permitted by law.” Id. at § 1692f (1); and

               d. “The use of any false representation or deceptive means to collect or attempt to
                                                      3
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 4 of 18



                 collect” a debt. Id. at § 1692e (10).

                                               FCCPA

          8.     The purpose of the FCCPA is to “provide the consumer with the most protection

  possible.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1192 (11th Cir. 2010) (citing §

  559.552, Fla. Stat.).

          9.     Like the FDCPA, the FCCPA prohibits persons, including CARRINGTON, from

  engaging in certain abusive practices in the collection of consumer debts. See generally § 559.72,

  Fla. Stat.

          10.    Specifically, the FCCPA states that no person, including CARRINGTON, shall

  “claim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” § 559.72(9), Fla. Stat.

                                     FACTUAL ALLEGATIONS

          11.    On May 2, 2013, 305S Trust purchased, at a condominium association foreclosure

  sale, a condominium located at 350 South Miami Avenue, Unit 2806, Miami, Florida 33130. The

  condominium association had foreclosed on the property because the previous owner failed to pay

  condominium association fees. Florida Statute § 718.116, permits condominium associations to

  foreclose under those circumstance to enable them to recover their unpaid fees.

          12.    By purchasing the home at the condominium association’s foreclosure action, 305S

  Trust acquired title to the property subject to the previous owner’s mortgage. This mortgage was

  also the subject of a foreclosure action. CARRINGTON was the servicer of this first mortgage.




                                                    4
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 5 of 18



          13.     On March 29, 2019, 305S Trust, through its owners, contacted CARRINGTON to

  determine what amounts were left unpaid on the mortgage so that 305S Trust could purchase the

  property outright, with a clear title.

          14.     This process – the determination of amounts unpaid on the mortgage so that the

  property can be purchased with clear title – is conducted through the transmittal of an “estoppel

  letter” and is recognized under Fla. Stat. § 701.04.

          15.     Pursuant to Fla. Stat. § 701.04(1)(a), it is a violation of the statute, for the lender or

  its agents to deliberately inflate amounts properly due under or secured by a mortgage.

  Laptopplaza, Inc. v. Wells Fargo Bank, NA, 276 So. 3d 375, 376 (Fla. 3d DCA 2019).

          16.     The “Payoff Statement” and list of fees due sent to Plaintiff pursuant to Fla. Stat. §

  701.04, did not contain an accurate payoff balance. Indeed, there existed fees that were overstated,

  excessive, and non-existent. Specifically, and by way of example, the list of fees contained a line

  item for a “PROP PRES-POOL SERVICE” in the amount of $1,200.00. This fee is completely

  fraudulent as the property being a condominium does not have a separate pool for which the

  maintenance is the responsibility of the property owner. The condominium community pool

  service is paid for by the condominium association and not authorized by any debt instrument

  CARRINGTON can charge to Plaintiff. This $1,200 fee, and others similar, is nothing more pure

  profit for CARRINGTON in violation of the FDCPA, FCCPA, and Fla. Stat. § 701.04. A copy of

  the Payoff Statement and list of fees owed is attached hereto as Exhibit “A.”

          17.     Additionally, the Payoff Statement contained a line item of “Other Unpaid

  Expenses” which totaled $21,674.36. CARRINTON did not state how these “other” expenses

  were calculated, whether they may be disputed, or what provision of the mortgage instrument gave




                                                      5
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 6 of 18



  rise to them. Indeed, the “total fees due” which makeup the list of fees totals $17,926.86 (a

  $3,747.50 difference).

         18.     Moreover, nowhere contained within the March 29, 2019 letter to Plaintiff are the

  required statements that the letter is an attempt to collect a debt, from a debt collector, or that

  Plaintiff could dispute the amount of the debt. The FDCPA requires these “validation notices” to

  be sent to consumers, such as Plaintiff and the Class Members, containing certain information

  about their alleged debt and their rights with respect to those debts. See 15 U.S.C. § 1692g(a).

         19.     Pursuant to § 1692g(a) of the FDCPA, a debt collector must send this notice

  “[w]ithin five days after the initial communication with a consumer in connection with the

  collection of any debt,” unless the required information was “contained in the initial

  communication or the consumer has paid the debt.” Id., § 1692g(a). The validation notice must

  advise the consumer of “the amount of the debt.” 15 U.S.C. § 1692g(a)(1). And the validation

  notice must advise the consumer of their rights to dispute the debt in writing, and to request, in

  writing, that the debt collector “obtain verification of the debt or a copy of a judgment against the

  consumer” and mail “a copy of such verification or judgment” to the consumer. Id., § 1692g(a)(4).

         20.     CARRINGTON failed to comply with § 1692g(a)(1) by not specifying in a clear,

  intelligible manner the amount of the debt allegedly owed, and CARRINGTON failed to comply

  with §§ 1692g(a)(4)-(5) by neither providing the consumer (Plaintiff) with a statement that if it

  notifies the debt collector in writing within the thirty-day period that the debt, or any portion

  thereof, is disputed, the debt collector will obtain verification of the debt or a copy of a judgment

  against the consumer and mail a copy of such verification or judgment to the consumer, nor

  providing the consumer a statement that upon Plaintiff’s written request within the thirty-day




                                                   6
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 7 of 18



  period, the debt collector will provide Plaintiff with the name and address of the original creditor,

  if different from the current creditor.

           21.   Plaintiff attempted numerous times to intervein in the underlying mortgage

  foreclosure action to dispute the debt and amounts owed. Plaintiff’s intervention was opposed by

  the mortgagee and denied in July of 2019. Ultimately, Plaintiff lost title and possession of the

  property.

                                 CLASS ACTION ALLEGATIONS

           22.     Plaintiff brings this action individually and on behalf of all individuals similarly

  situated pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(3) on behalf of the following

  class:

  All persons with a Florida address, to whom CARRINGTON mailed a debt collection

  communication not returned as undeliverable to CARRINGTON, in connection with the collection

  of a consumer debt, within the applicable statues of limitations, that failed to state (1) the

  communication was “an attempt to collect a debt;” or (2) “[i]f the debtor notifies CARRINGTON

  within 30 days after receipt of this letter that the debt, or any portion of the debt, is disputed,

  CARRINGTON will obtain verification of the judgment will be mailed to the debtor by the firm;”

  or (3) “[u]pon the debtor’s request within 30 days after receipt of this letter, CARRIGTON will

  provide the debtor with the name and address of the original creditor if different from the current

  creditor;” and/or (4) collected or attempted to collect, using Payoff Statements that contained (a)

  overstated fees; or (b) fees that were not allowed under the law or mortgage agreement; (c) or fees

  that were fraudulent in nature, such as a pool service fee.

           23.   Plaintiff and Class Members reserve the right to amend the Class definitions as

  discovery proceeds and to conform to the evidence. Excluded from the Class are persons whose



                                                   7
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 8 of 18



  Payoff Statements according to CARRINGTON records were returned as undeliverable, persons

  whose mortgages were for commercial purposes, not for personal, family, or household purposes,

  and Defendant, and any subsidiary or affiliate of Defendant, and the directors, officers and

  employees of Defendant or its subsidiaries or affiliates, and members of the federal judiciary.

         24.     Under Fed. R. Civ. P. 23(a)(1), the proposed class is made up of at least 40 persons,

  the joinder of whom are impracticable except by means of a class action. The disposition of the

  claims in a class action will benefit both the parties and the Court. The exact number of class

  members can be determined through discovery and review of CARRINGTON’s business records.

         25.     The proposed class is ascertainable because it is defined by reference to objective

  criteria. In addition, and upon information and belief, the names and addresses of all members of

  the proposed class can be identified in business records maintained by CARRINGTON.

         26.     In conformance with Fed. R. Civ. P. 23(a)(2), all Class Members’ claims (including

  305S Trust’s) are unified in that they arise from the same improper charging and collection

  practices arising out of materially identical circumstances. 305S Trust’s interests are coincident

  with, and not antagonistic to, those of the other members of the proposed class.

         27.     Consistent with Fed. R. Civ. P. 23(a)(3), 305S Trust is a member of the class. Its

  claims are typical of all other Class Members. All Class Members’ claims are unified, as all were

  victims of the same collection and charging practices.

         28.     Consistent with Fed. R. Civ. P. 23(a)(4), 305S Trust will adequately represent the

  class because it has interests in common with the proposed Class Members and it has retained

  attorneys who are experienced in class action litigation.

         29.     Pursuant to Fed. R. Civ. P. 23(b)(3), there is a well-defined community of interest

  in the questions of law and fact involving and affecting the class to be represented by 305S Trust.



                                                   8
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 9 of 18



  Common questions of law and/or fact predominate over any questions affecting only individual

  members of the class. Common questions include, but are not limited to, the following:

               a. Whether CARRINGTON’s impositions of “pool service” and “Other” fees that

                  are not traceable back to actual allowed services provided violate the FDCPA;

               b. Whether CARRINGTON’s impositions of “pool service” and “Other” fees that

                  are not traceable back to actual allowed services provided violate the FCCPA;

               c. Whether CARRINGTON’s impositions of “pool service” and “Other” fees that

                  are not traceable back to actual allowed services provided violate Fla. Stat. §

                  701.04.

               d. Whether Plaintiff and Class Members are entitled to statutory damages under the

                  FDCPA and the amounts thereof;

               e. Whether Plaintiff and Class Members are entitled to statutory damages under the

                  FCCPA and the amounts thereof; and

               f. Whether Plaintiff and Class Members are entitled to statutory damages under

                  Fla. Stat. § 701.04 and the amounts thereof.

         30.      Further, the prosecution of separate actions by individual members of the class

  would create a risk of:

               a. Inconsistent or varying adjudications concerning individual members of the class

                  that would establish incompatible standards of conduct for the defendant opposing

                  the class; and

               b. Adjudication with respect to individual members of the class that would, as a

                  practical matter, be dispositive of the interests of other members not parties to such




                                                    9
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 10 of 18



                   adjudications, and/or substantially impair or impede the ability of other non-party

                   class members to protect such individual interests.


             31.   The class action method is appropriate for the fair and efficient prosecution of this

   action.

             32.   Individual litigation of all claims that might be asserted by all class members would

   produce such a multiplicity of cases that the judicial system, having jurisdiction of the claims,

   would remain congested for years. Class treatment, by contrast, provides manageable judicial

   treatment calculated to bring a rapid conclusion to all litigation of all claims arising out of the

   conduct of the defendant.

             33.   The certification of the class would allow litigation of claims that, in view of the

   expense of the litigation, may be an insufficient amount to support separate actions.

                                                COUNT I

                    (Fair Debt Collection Practices Act 15 USC §§ 1692e, 1692f)

             34.   Plaintiff repeats and realleges paragraphs 1 through 33 as if fully stated herein.

             35.   Plaintiff and each Class Member was a “consumer” as defined by 15 U.S.C. §

   1692a(3).

             36.   The mortgage loans encumbering the property of Plaintiff and Class Members,

   which CARRINGTON service, are debts under the FDCPA because each is “an[] obligation or

   alleged obligation of a consumer to pay money arising out of a transaction . . . [that is]…primarily

   for personal, family, or household purposes.” 15 U.S.C. § 1692a(5)

             37.   CARRINGTON is a “debt collector” of those mortgage loans as defined by 15

   U.S.C. § 1692a(6) because it regularly attempts to collect, and collects, amounts owed or asserted

   to be owed or due another, including the mortgage debts from Plaintiff and Class Members via

                                                    10
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 11 of 18



   Payoff Statements. The Payoff Statements and servicing letter described above indeed uniformly

   confirmed this by identifying CARRINGTON as a debt collector. And CARRINGTON acquired

   the servicing rights of Plaintiff and each Class Member’s mortgage after it was in default.

          38.     CARRINGTON engaged in direct “communications” with Plaintiff and Class

   Members as defined by 15 U.S.C. § 1692a(2) when it sent them or their representatives Payoff

   Statements, purportedly demanding money due for reinstatement or payoff of their mortgage loans.

          39.     The FDCPA creates a private right of action under 15 U.S.C. § 1692k.

          40.     Congress created shared, substantive statutory rights of Plaintiff and the Class

   Members to be privately enforced and protected under the FDCPA, which CARRINGTON has

   violated. See 15 U.S.C. §§ 1692, 1692e, 1692f.

          41.     15 U.S.C. §1692e states, in relevant part,

                       A debt collector may not use any false, deceptive, or misleading
                       representation or means in connection with the collection of any debt.
                       Without limiting the general application of the foregoing, the
                       following conduct is a violation of this section:

                       ……

                       (2) The false representation of—
                       (A) the character, amount, or legal status of any debt; or
                       (B) any services rendered or compensation which may be lawfully
                       received by any debt collector for the collection of a debt.
                       ………

                       (10) The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

           42.    15 U.S.C. § 1692f states, in relevant part,


                       A debt collector may not use unfair or unconscionable means to collect
                       or attempt to collect any debt. Without limiting the general application
                       of the foregoing, the following conduct is a violation of this section:

                       (1) The collection of any amount (including any interest, fee, charge,
                       or expense incidental to the principal obligation) unless such amount is

                                                    11
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 12 of 18



                      expressly authorized by the agreement creating the debt or permitted
                      by law.

          43.     Based on the foregoing allegations, CARRINGTON used deceptive means of

   collecting debts––the “Pool Service” and “Other Unpaid Expenses” fees and the “Total Amount

   to Pay Loan in Full” incorporating them––in violation of 15 U.S.C. § 1692e(10), because it

   represented them in Payoff Statements in a confusing, inaccurate manner, or in a manner that

   would likely mislead a consumer.

          44.     Based on the foregoing allegations, CARRINGTON violated 15 U.S.C. §

   1692e(2)(A) because through its Payoff Statements imposing “Pool Service” and “Other Unpaid

   Expenses” fees and the “Total Amount to Pay Loan in Full” incorporating them, it falsely or in a

   misleading manner stated, or mispresented, the amount, character, or status of the amounts needed

   to payoff Plaintiff’s and Class Members’ mortgage debts.

          45.     Based on the foregoing allegations, CARRINGTON violated 15 U.S.C. §

   1692e(2)(B) when through its Payoff Statements imposing “Pool Service” and “Other Unpaid

   Expenses” fees and the “Total Amount to Pay Loan in Full” fees, it falsely or in a misleading

   manner stated, or mispresented, the compensation that it might lawfully receive from Plaintiff and

   Class Members.

          46.     Based on the foregoing allegations, CARRINGTON used unfair means of

   collecting amounts for “Pool Service” and “Other Unpaid Expenses” fees and the “Total Amount

   to Pay Loan in Full” incorporating them in violation of 15 U.S.C. § 1692f, because the amounts

   were not expressly authorized by Plaintiff’s and Class Members’ mortgage instruments creating

   their debts as they must be under those instruments, or they were not permitted by law.

          47.     These violations of FDCPA caused injury to Plaintiff and Class Members by

   violating the foregoing substantive FDCPA rights.


                                                  12
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 13 of 18



          48.     As a result of these violations, Plaintiff and Class Members are entitled to statutory

   damages together with reasonable attorney’s fees and costs under 15 U.S.C. § 1692(k).

                                               COUNT II

                     (Fair Debt Collection Practices Act 15 USC § 1692g(a)(4))

          49.     Plaintiff repeats and realleges paragraphs 1 through 33 as if fully stated herein.

          50.     The FDCPA at 15 U.S.C. § 1692g(a)(4) provides:


                  (a) Within five days after the initial communication with a consumer in
                  connection with the collection of any debt, a debt collector shall, unless the
                  following information is contained in the initial communication or the
                  consumer has paid the debt, send the consumer a written notice containing
                  –



                                                   *****

                  (4) a statement that if the consumer notifies the debt collector in writing
                  within the thirty-day period that the debt, or any portion thereof, is disputed,
                  the debt collector will obtain verification of the debt or a copy of a judgment
                  against the consumer and a copy of such verification or judgment will be
                  mailed to the consumer by the debt collector; and


          51.     CARRINGTON’s March 29, 2019 communication did not contain the proper

   disclosures required by 15 U.S.C. § 1692g(a)(4), nor did CARRINGTON provide such disclosures

   within five days thereafter.

          52.     Specifically, the March 29, 2019 communication violated 15 U.S.C. § 1692g(a)(4)

   by failing to inform Plaintiff that CARRINGTON need only mail verification of the Debt to

   Plaintiff, or a copy of any judgment, if Plaintiff notified CARRINGTON that Plaintiff disputed the

   Debt, or any portion thereof, in writing.

          53.     As a result, CARRINGTON violated 15 U.S.C. § 1692g(a)(4).




                                                    13
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 14 of 18



           54.    The harm suffered by Plaintiff is particularized in that the violative initial debt

   collection letter failed to give Plaintiff statutorily-mandated disclosures to which Plaintiff was

   entitled.

           55.    CARRINGTON’s actions invaded a specific private right created by Congress, and

   the invasion of said right creates the risk of real harm. See Church v. Accretive Health, Inc., 654

   F. App’x 990, 995 (11th Cir. 2016); Macy v. GC Servs. L.P., 897 F.3d 747, 761 (6th Cir. 2018)

   (“In sum, Plaintiffs have satisfied the concreteness prong of the injury-in-fact requirement of

   Article III standing by alleging that GC’s purported FDCPA violations created a material risk of

   harm to the interests recognized by Congress in enacting the FDCPA.”).

                                              COUNT III

                     (Fair Debt Collection Practices Act 15 USC § 1692g(a)(5))

           56.    Plaintiff repeats and realleges paragraphs 1 through 33 as if fully stated herein.

           57.    The FDCPA at 15 U.S.C. § 1692g(a)(5) provides:

                  (a) Within five days after the initial communication with a consumer in
                  connection with the collection of any debt, a debt collector shall, unless the
                  following information is contained in the initial communication or the
                  consumer has paid the debt, send the consumer a written notice containing
                  –

                                             *****

                  (5) a statement that, upon the consumer’s written request within the thirty-
                  day period, the debt collector will provide the consumer with the name and
                  address of the original creditor, if different from the current creditor.


           58.    CARRINGTON’s March 29, 2019 communication did not contain the proper

   disclosures required by 15 U.S.C. § 1692g(a)(5), nor did CARRINGTON provide such disclosures

   within five days thereafter.




                                                     14
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 15 of 18



           59.    Specifically, the March 29, 2019 communication violated 15 U.S.C. § 1692g(a)(5)

   by failing to inform Plaintiff that CARRINGTON need only provide Plaintiff the name and address

   of the original creditor, if different from the current creditor, if Plaintiff notified CARRINGTON

   of Plaintiff request for that information in writing.

           60.    As a result, CARRINGTON violated 15 U.S.C. § 1692g(a)(5).

           61.    The harm suffered by Plaintiff is particularized in that the violative initial debt

   collection letter failed to give Plaintiff statutorily-mandated disclosures to which Plaintiff was

   entitled.

           62.    CARRINGTON’s actions invaded a specific private right created by Congress, and

   the invasion of said right creates the risk of real harm. See Church, 654 F. App’x at 995; Macy,

   897 F.3d at 761.

                                                COUNT IV

                 (Florida Consumer Collection Practices Act § 559.72(9), Fla. Stat)

           63.    Plaintiff repeats and realleges paragraphs 1 through 33 as if fully stated herein.

           64.    Section 559.72, Florida Statutes, of the FCCPA mandates that “no person” shall

   engage in certain practices in collecting consumer debts.

           65.    CARRINGTON is a “person” within the meaning of the FCCPA.

           66.    The mortgage loans encumbering the properties of Plaintiff and Class Members,

   and being serviced by CARRINGTON, are each a “debt” under the FCCPA because each one is

   “an[] obligation or alleged obligation of a consumer to pay money arising out of a transaction in

   which the money, property, insurance, or services which are the subject of the transaction are

   primarily for personal, family, or household purposes, whether or not such obligation has been

   reduced to judgment.” § 559.55(6), Fla. Stat.



                                                     15
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 16 of 18



          67.     The FCCPA creates a private right of action. See § 559.77, Fla. Stat.

          68.     The Florida Legislature created shared, substantive statutory rights of Plaintiff and

   Class Members to be enforced and protected privately under the FCCPA, which CARRINGTON

   violated. §§ 559.72, 559.72(9), 559.77, Fla. Stat.

          69.     Under Section 559.72, Florida Statutes,

                  In collecting consumer debts, no person shall:

                  ……

                  (9) Claim, attempt, or threaten to enforce a debt when such person knows
                  that the debt is not legitimate or assert the existence of some other legal
                  right when such person knows that the right does not exist.

          70.     Based on the foregoing allegations, CARRINGTON violated Section 559.72(9),

   Florida Statutes, by attempting to collect "Pool Service” and “Other Unpaid Expenses” fees and

   the “Total Amount to Pay Loan in Full” incorporating them, when, as stated above, it knew that

   the fees, and as a corollary, the total amounts incorporating them, were not legitimate debts.

          71.     Based on the foregoing allegations, CARRINGTON violated Section 559.72(9),

   Florida Statutes, by attempting to collect “Pool Service” and “Other Unpaid Expenses” fees and

   the “Total Amount to Pay Loan in Full” incorporating them, when, as stated above, it knew it had

   no legal right to collect the fees, and as a corollary, no legal right to collect the total amounts

   incorporating them.

          72.     These violations of FCCPA caused injury to Plaintiff and Class Members by

   violating the foregoing substantive FCCPA rights.

          73.     As a result of these violations, Plaintiff and Class Members are entitled to statutory

   damages together with reasonable attorney’s fees and costs under Section 559.77, Florida Statutes.




                                                   16
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 17 of 18



                                                  COUNT V

                                    (Violation Florida Statute § 701.04)

           74.      Plaintiff repeats and realleges paragraphs 1 through 33 as if fully stated herein.

           75.      Section 701.04, Florida Statutes, provides for a statutory cause of action for the

   deliberate inflation of amounts properly due and secured by a mortgage.

           76.      Based on the foregoing allegations, CARRINGTON violated Section 701.04,

   Florida Statutes, by attempting to collect "Pool Service” and “Other Unpaid Expenses” fees and

   the “Total Amount to Pay Loan in Full” incorporating them, when, as stated above, it knew that

   the fees, and as a corollary, the total amounts incorporating them, were not legitimate debts and in

   fact deliberately inflated.

           77.      These violations of Section 701.04 caused injury to Plaintiff and Class Members

   by violating the foregoing statutory rights.

           78.      As a result of these violations, Plaintiff and Class Members are entitled to statutory

   damages together with reasonable attorney’s fees and costs under Section 701.04, Florida Statutes.

                                              JURY DEMAND

           79.      Plaintiff respectfully requests a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

   WHEREFORE Plaintiff, on behalf of itself and the Class, respectfully requests this Court to award

   against CARRINGTON in favor of Plaintiff and the Class all of the following:

                 a. Certifying Plaintiff’s claims for class treatment under Federal Rules of Civil

                    Procedure 23(a) and (b)(3), appointing Plaintiff as Class Representative, and

                    appointing Plaintiff’s attorneys as counsel for the Class;




                                                       17
Case 0:20-cv-61129-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 18 of 18



             b. A judgment for statutory damages under the FDCPA and/or the FCCPA and/or Fla.

                 Stat. § 701.04;

             c. A judgment for costs and reasonable attorney’s fees under the FDCPA and/or the

                 FCCPA and/or Fla. Stat. § 701.04; and,

             d. Any other relief for Plaintiff and the Class the Court deems just and proper.


   Dated: June 8, 2020.
                                       By: Scott D. Hirsch
                                       Scott David Hirsch
                                       SCOTT HIRSCH LAW GROUP
                                       Fla. Bar No. 50833
                                       7301 W Palmetto Park Road
                                       Suite 207A
                                       Boca Raton, FL 33433
                                       Tel: (561) 569-7062
                                       Email: scott@scotthirschlawgroup.com

                                       Erika Denise Rodriguez
                                       RODRIGUEZ LAW & ADVOCACY, P.A.
                                       7301 W Palmetto Park Road
                                       Suite 207A
                                       Boca Raton, FL 33433
                                       Tel: (561) 800-4177
                                       Email: Erika@rodriguezlawpa.com

                                       Jessica L. Kerr
                                       THE ADVOCACY GROUP
                                       200 S.E. 6th Street, Suite 504
                                       Fort Lauderdale, FL 33301
                                       Tel: (954) 282-1858
                                       Email: service@advocacypa.com

                                       Attorneys for Plaintiff




                                                 18
